In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-2216
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                 v.

OLASEGUN O. OJOMO,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
            No. 01 CR 109—John Daniel Tinder, Judge.
                          ____________
   ARGUED FEBRUARY 19, 2003—DECIDED JUNE 12, 2003
                   ____________


 Before FLAUM, Chief Judge, COFFEY and KANNE, Circuit
Judges.
  COFFEY, Circuit Judge. On September 19, 2001, Defen-
dant-Appellant Olasegun Ojomo (“Ojomo”) was indicted
for having made fraudulent use of the U.S. mails over a 19-
month period (from January 2000 through August 2001)
in a scheme to secure student loans with false informa-
tion. On April 23, 2002, Ojomo was convicted before a jury
of violating 18 U.S.C. § 1341 (mail fraud). He now ap-
peals his conviction, arguing that the district court erred
by: (1) admitting allegedly unrelated character evidence
in violation of Rule 404(b) of the Federal Rules of Evi-
dence; (2) considering two uncharged frauds as “related
conduct” for sentencing purposes; and (3) increasing
2                                                   No. 02-2216

Ojomo’s sentence pursuant to a finding of fact not proved
to a jury beyond a reasonable doubt in violation of his right
to a jury under the Seventh Amendment. We affirm.


              I. FACTUAL BACKGROUND
  In the fall of 2000, Postal Inspector Robert Sheehan
(“Sheehan”) received a phone call from Servus Financial
Corporation (“Servus”), a Virginia-based company specializ-
ing in the processing of student loan applications for
financial institutions. Servus informed Sheehan that it had
received several loan applications that it believed were
fraudulent. After an investigation of the suspicious claims,
Inspector Sheehan suspected Ojomo of using the identity
of at least two unsuspecting individuals (i.e., Kenneth
Faith of Sickerville, New Jersey and Joseph Layton of
Franklinville, New Jersey) and applying for student loans
in their names without their knowledge or consent.
  In August 2001, while Sheehan was conducting his
investigation, Servus received another suspicious loan
application. Bearing the name “Brian Feyler,” the applica-
tion listed an address that was actually a vacant resi-
dence in Terre Haute, Indiana. Sheehan arranged for a
“controlled delivery”1 of a check to the address in late
August, 2001. Authorities arrested Ojomo immediately
after he picked up the envelope, and a short time later
obtained a search warrant for Ojomo’s apartment.



1
  Details of this “controlled delivery” were brought out at trial.
On August 29, 2001, postal inspectors had Ojomo’s apartment
in Indianapolis, Indiana under surveillance. The inspectors also
were watching the Terre Haute residence to which the check
was being delivered. In addition, the envelope in which the check
had been inserted had a motion sensor that would set off an
alarm if it was moved from the mailbox.
No. 02-2216                                               3

   Upon execution of the search warrant, the following items
were found in Ojomo’s apartment: (1) a California driver’s
license in the name of “Daniel Hornickel” with Ojomo’s
picture on it; (2) a Nigerian passport in the name of
“Michael Smith” with Ojomo’s picture on it; (3) a Nigerian
driver’s license in the name of “Michael Smith” with
Ojomo’s picture on it; (4) another Nigerian passport in the
name of “Muhammad Ali”; (5) an Illinois driver’s license
and a credit card in the name of “Raheem Anifowoshe”; (6)
various documents using the identities of Brian Feyler,
Daniel Hornickel, and Jeffrey Young; and (7) several pages
of names and social security numbers.
  Thereafter, on September 19, 2001, Ojomo was indicted
by a grand jury for mail fraud pursuant to 18 U.S.C. § 1341.
The indictment alleged that Ojomo perpetrated a “scheme
to defraud” by “obtain(ing) names, social security numbers,
address, and other means of identification (identifiers)
of other persons without those persons’ knowledge or
approval” and using the identifiers in “submitting applica-
tions for loans to financial institutions.” At trial, the
government attempted to prove that Ojomo’s “scheme to
defraud” involved at least four named victims—Joseph
Layton, Kenneth Faith, Brian Feyler, and Jeffrey Young.
   As part of its case in chief, the government introduced
the evidence collected during the search of Ojomo’s apart-
ment, including the “identifiers” (i.e., the names, social
security numbers, addresses, and other means of identi-
fication of certain persons other than himself) bearing
the names Muhammad Ali, Michael Smith, Raheem
Anifowashe, and Daniel Hornickel. Ojomo challenged this
evidence on the grounds that it was unrelated to the
charged conduct and should be excluded under Rule 404(b)
of the Federal Rules of Evidence. The district court admit-
ted the evidence under Rule 403, ruling that “the allega-
tions in the indictment are broad” and that the evidence
4                                               No. 02-2216

of the other allegedly fraudulent identifiers was “very
relevant, very probative, and not unduly prejudicial.”
  The jury returned a verdict of guilty on April 23, 2001. At
sentencing, the government asked the district court to
enhance Ojomo’s sentence under the United States Sen-
tencing Guidelines because of “related conduct” consisting
of additional frauds that Ojomo had allegedly perpetrated,
including two (i.e., involving the names of “Mollo” and
“Ferenci”) that had not been referred to prior to the sen-
tencing hearing. The government provided evidence that
identifiers bearing the names Mollo and Ferenci were
found in Ojomo’s apartment, that Mollo and Ferenci
were both New Jersey residents who lived within a short
distance of Ojomo’s other New Jersey victims, and that
each false loan application bearing their names listed
addresses in the same Terre Haute neighborhood as the
other addresses given in applications that had been proved
attributable to Ojomo.
  The court agreed, and enhanced Ojomo’s sentence accord-
ingly. In reaching his conclusion, the trial judge noted:
    The Mollo and Ferenci frauds bear such a remarkable
    similarity, in fact virtual identity [sic] to the other
    frauds for which he says he now concedes through
    his proffer that he was involved in, that they point
    almost in as an identifying way as a fingerprint, or
    signature, or unique characteristic, common scheme
    and plan, what have you that would be clear identifier
    for this defendant.
  The judge concluded: “This is the way [Ojomo] does his
fraudulent business. The overlap with respect to use of
addresses, and so on, technique, it is so strikingly similar
that it could be no one else.” The court sentenced Ojomo
to 37 months imprisonment to be followed by five years of
supervised release and deportation.
No. 02-2216                                               5

                     II. ANALYSIS
A. Rule 404(b) Evidence
  Ojomo argues that several of the “identifiers” discovered
at his apartment should not have been admitted into
evidence, claiming that such evidence violated Rules 403
and 404(b) of the Federal Rules of Evidence. Specifically,
Ojomo argues that those identifiers not bearing the names
of the four specific frauds the government sought to
prove at trial were unfairly prejudicial. Additionally, he
argues that because the district court applied the “wrong
rule” when evaluating the evidence under Rule 403 rather
than Rule 404(b), he is entitled to have the introduction
of this evidence reviewed de novo rather than under an
abuse of discretion standard.
  First, we must point out that the district court properly
reviewed and analyzed the question dealing with the
introduction of the “identifier” evidence under Rule 403
because of the nature of the crime with which Ojomo
was charged and the nature of Ojomo’s illegal activities.
Ojomo was charged with violating 18 U.S.C. § 1341, which
makes it a criminal offense to make use of the United
States’ mails in a “scheme to defraud.” Thus, the govern-
ment is required to establish, inter alia, that a defendant
so charged “participated in a scheme to defraud.” United
States v. Fernandez, 282 F.3d 500, 507 (7th Cir. 2002).
  As we have stated before, evidence “concerning the
chronological unfolding of events that led to an indictment,
or other circumstances surrounding the crime, is not
evidence of ‘other acts’ within the meaning of Fed. R. Evid.
404(b).” United States v. Ramirez, 45 F.3d 1096, 1102 (7th
Cir. 1995) (citing cases). Thus, as long as those acts meet
the requirements of Rule 403, they may be admitted in
evidence at trial. United States v. Hargrove, 929 F.2d 316,
320 (7th Cir. 1991). Acts satisfy this “inextricably inter-
twined” doctrine if they “complete the story of the crime on
6                                               No. 02-2216

trial; their absence would create a chronological or concep-
tual void in the story of the crime; or they are so blended
or connected that they incidentally involve, explain the
circumstances surrounding, or tend to prove any element
of, the charged crime.” United States v. Senffner, 280 F.3d
755, 764 (7th Cir. 2002).
  The district court expressly stated that the proffered
evidence of the other fraudulent identifiers was “very
relevant evidence of the fact that it shows more than a
cottage industry . . . of acquiring and utilizing identifiers
belonging to people other than Mr. Ojomo,” and that it
was “very relevant, very probative, and is not unduly
prejudicial.” We agree that the trial court properly exer-
cised its discretion in ruling on this point. See Speedy v.
Rexnord Corp., 243 F.3d 397 (7th Cir. 2001) (“[T]he trial
court’s balancing of probative value and unfair prejudice
is highly discretionary and its decision on admissibility
will be afforded great deference.”) Thus, we hold that
the evidence of the other identifiers introduced at trial
was properly classified as relevant evidence under Rule
403 of the “scheme to defraud” as broadly defined in the
indictment, and was not “other acts” evidence under Rule
404(b).


B. “Related Conduct”
  Ojomo’s next argument is that the court improperly
considered evidence of certain other frauds as “related
conduct” for sentencing purposes. This Court reviews for
clear error the district court’s finding that uncharged
conduct is “relevant conduct” for sentencing purposes.
United States v. Smith, 218 F.3d 777, 782 (7th Cir. 2000.)
  To hold the defendant accountable for uncharged, un-
proven “related conduct” at sentencing, the trial court must
determine by a preponderance of the evidence that the
related conduct was attributable to the defendant, and
No. 02-2216                                                    7

was part of the same course of conduct, common scheme, or
plan as the charged offense. See United States v. Duarte,
950 F.2d 1255, 1263 (7th Cir. 1991). Sentencing judges
must “explicitly state and support, either at the sentenc-
ing hearing or (preferably) in a written statement of
reasons, the finding that the unconvicted activities bore
the necessary relation to the convicted offense.” Smith, 218
F.3d at 783 (citation omitted).
  In the case at bar, Ojomo challenges the district court’s
enhancement of his sentence based on the reception of
evidence of two other frauds. The government’s evidence
relating to the two other frauds included names and social
security numbers found in Ojomo’s apartment which
were used to apply for student loans. The addresses listed
for the loan applicant were located in the same neighbor-
hood in the same area of the state of New Jersey as the
other addresses used by Ojomo, and the fraud victims lived
near Ojomo’s other New Jersey victims. The district
court found that each of these frauds bore a “remarkable
similarity, in fact, virtual identity [sic] to the other frauds.”
The court stated that these additional frauds “point al-
most in an identifying way as a fingerprint, or signature,
or unique characteristic, common scheme and plan . . . for
this defendant.” The judge concluded: “The overlap with
respect to use of addresses and . . . technique . . . is so
strikingly similar that it could be no one else.”
  These statements of the judge during the course of trial
and recorded in the record, although they were not in a
“written statement of reasons,” satisfy the Robinson
requirements. The trial judge “explicitly state[d] and
support[ed]” its finding that “the unconvicted activities
bore the necessary relation to the convicted offense” of
mail fraud. Smith, 218 F.3d at 783. The Smith court
found that what it described as “bare bones” findings
sufficed to support the district court’s determination. “The
8                                               No. 02-2216

fact that more could have been said . . . does not compel us
to vacate [the] sentence.” Smith, 218 F.3d at 783. Here, the
district court’s findings were more than “bare bones.” It
is clear from the court’s statements regarding the “strik-
ingly similar” technique that the trial judge had weighed
the evidence relating to the additional frauds. Thus, we
hold that the district court’s finding was not “clearly er-
roneous,” and is affirmed.


C. Maximum Sentence
  Ojomo next invites this Court to depart from precedent
and require “related conduct” to enlarge the burden of
proof required under case law and that it be proved be-
yond a reasonable doubt rather than by a preponderance
of the evidence. We decline to grant this request. As
Ojomo’s counsel admitted at oral argument, such a ruling
would require this Court to overrule its repeated hold-
ings to the contrary. See, e.g., Talbott v. Indiana, 226 F.3d
866, 869-70 (7th Cir. 2000) (holding that “most circum-
stances increasing a statutory maximum sentence must
be treated as elements of the offense”). We refuse to grant
the appellant’s invitation to revisit this issue, which
has recently been settled by the Supreme Court in Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000) (holding that
facts other than prior convictions which increase a crim-
inal penalty beyond the statutory maximum penalty must
be proved to a jury beyond a reasonable doubt). The statu-
tory maximum penalty attached to mail fraud is thirty
years if, as here, a financial institution was affected. 18
U.S.C. § 1341. Ojomo was sentenced to a term of imprison-
ment of three years and one month. As the sentence
imposed was less than the statutory maximum sentence,
Apprendi is not implicated.
No. 02-2216                                               9

                   III. CONCLUSION
   We hold that the district judge did not commit error
when (1) admitting evidence of other fraudulent iden-
tifiers when the defendant was charged with a scheme to
defraud; (2) considering evidence of two other (uncharged)
frauds as “related conduct” for sentencing purposes; and
(3) increasing Ojomo’s sentence within the statutory limits.
We AFFIRM.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-12-03